Citation Nr: 0020086	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  Previously, this case was before the 
Board in August 1999 when it was remanded for additional 
development.

By an August 1987 rating decision, the RO denied an 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder (then characterized as 
a nervous condition).  The RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.   38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1987).  In this regard, it should be noted that a 
previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the previously denied claim should be reopened.


FINDINGS OF FACT

1.  In August 1987, the RO denied the veteran's application 
to reopen a previously denied claim of service connection for 
a psychiatric disorder.  The veteran was notified of the 
denial, but did not initiate an appeal.

2.  Certain evidence received since the August 1987 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a psychiatric disorder.

3.  No competent medical evidence has been presented to link 
current psychiatric disorder to the veteran's period of 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for a 
psychiatric disorder is not his first such claim.  The RO 
denied the veteran's application to reopen a previously 
denied claim of service connection for a psychiatric disorder 
in August 1987.  The RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.   38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1987).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the August 1987 denial.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 
(1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the entire record, particularly 
evidence associated with the claims folder since the August 
1987 RO denial, and finds that new and material evidence has 
indeed been presented.  The evidence available at the time of 
the August 1987 denial included the veteran's service medical 
records, which show that, in his report of medical history in 
July 1975, he reported having had nervous trouble.  The 
remaining records are negative for any complaints of, 
treatment for, or diagnoses suggesting any psychiatric 
disability.  

Thereafter, an August 1980 private psychological evaluation 
report indicates that the veteran was an immature and 
confused young man.  The diagnostic impression was reactive 
depression and a possible pre-psychotic process in borderline 
personality.  

Private treatment reports show that, from September to 
December 1980, the veteran was evaluated following several 
suicide attempts.  It was noted that the veteran appeared 
unable to cope with stress; he had a very inadequate, 
dependent personality.  He exhibited no psychotic 
symptomatology.  The final diagnosis was mixed personality 
disorder with inadequate immature and sociopathic feature.  

A September 1981 psychiatric evaluation and psychosocial 
summary shows that the veteran's diagnosis was an unspecified 
personality disorder.  

Treatment and hospitalization reports from the Altoona VA 
Medical Center, dated from August 1976 to February 1983, show 
that, in June 1982, the assessment was anxiety with 
depression.  In December 1982, the final diagnoses included 
situational stress/chronic anxiety and depression.  In 
February 1983, the diagnosis was acute and chronic drug and 
alcohol abuse.

The veteran submitted his application to reopen his claim of 
service connection for a psychiatric disorder in October 
1996.  The additional evidence received since the August 1987 
RO denial includes the veteran's statements to the effect 
that his psychiatric disorder had its onset during service.  
This material is new, but the Board finds that it is not 
material.  While the veteran is competent to describe 
symptoms he was experiencing and which he observed during 
service, his assertions that his current psychiatric disorder 
was incurred in service are not helpful to the fact-finding 
process because he is not competent to provide evidence that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).  

The remaining evidence includes private treatment reports, 
dated from April to November 1996, and VA treatment reports, 
dated from January 1997 to July 1998.  Additionally, several 
military personnel records referring to an expeditious 
discharge have been received.  

An April 1996 private psychiatric evaluation indicates that 
the diagnostic impressions included schizoaffective disorder 
and probable borderline intellectual functioning.  In 
September 1996, it was noted that the veteran had experienced 
a deterioration of his emotional state associated with 
intensification of depressive and psychotic symptoms.

A January 1997 Altoona VA Medical Center record shows a 
diagnosis of a panic disorder.  It was noted that the veteran 
had been receiving treatment at the Altoona VA Medical 
Center, with his first admission being June 30, 1976.  

The evidence also contains additional VA outpatient treatment 
records, which show that, in June 1998, the assessment was 
chronic paranoid schizophrenia.  In July 1998, the assessment 
was chronic undifferentiated schizophrenia in remission.

What is different about the newly received evidence is that 
it now includes a VA assessment of chronic paranoid 
schizophrenia and treatment reports reflecting treatment for 
a psychosis.  This evidence is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, it tends to support the 
veteran's claim in a manner different from the evidence 
previously of record because it shows a psychiatric diagnosis 
not previously shown.  Consequently, these treatment records 
bear directly and substantially upon the issue at hand, and 
are neither duplicative nor cumulative, and are so 
significant that they must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, these treatment reports tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.  The Board 
also finds that the personnel records are new and material 
evidence.  They refer to the veteran's discharge on account 
of his being unable to adapt emotionally to military service, 
something that was not previously shown by service department 
records previously available.

In light of the finding above that the claim is reopened, the 
Board turns to the a review of the entire record on a de novo 
basis.  This is required in part because some of the new and 
material evidence includes service personnel records 
pertinent to the veteran's claim.  38 C.F.R. § 3.156(b).  

In addressing the claim anew, the Board first must determine 
whether the veteran's claim of service connection is well 
grounded.  Elkins, supra.  A person who submits a claim for 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

The veteran claims that his psychiatric disorder had its 
onset during service.  However, based on a review of the 
evidence, the Board finds that the veteran's claim is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  
The veteran's service medical records show that, in 
July 1975, when he was examined for purposes of enlistment, 
he reported in his medical history that he had had nervous 
trouble.  The remaining service medical records are negative 
for any diagnosis suggesting any psychiatric disability.  
However, he was discharged because of an inability to adapt 
emotionally to military service.  Post-service treatment 
reports do not contain a diagnosis of a psychiatric 
disability until August 1980, which is nearly 4 years after 
separation from service.  Moreover, it is not until April 
1996, when he was found to have schizoaffective disorder, and 
not until June 1998, when chronic paranoid schizophrenia was 
diagnosed.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  The record shows that 
the veteran was found to have a psychiatric disorder since at 
least August 1980, and has been treated since then for his 
psychiatric disabilities including schizoaffective disorder 
and chronic paranoid schizophrenia.  However, none of the 
examiners has related any such psychiatric disability, 
including schizophrenia, to military service, or to specific 
problems in service such as a problem adapting emotionally.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences a psychiatric 
disorder that is attributable to his period of active 
military service.  The Board has taken into consideration the 
veteran's statements regarding the onset of psychiatric 
disability.  However, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, there 
is no indication that he is competent to comment upon 
etiology or time of onset of currently diagnosed disability.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 
495.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current 
psychiatric disability and service, or between continued 
symptoms since service and current disability, the veteran's 
claim may not be considered well grounded and must be denied.  
(The statutory presumption of 38 C.F.R. § 3.307 does not aid 
the veteran because no evidence has been submitted to show 
that a psychosis was manifested to a compensable degree 
within a year of his separation from service.  38 C.F.R. 
§§ 3.307, 3.309.)


ORDER

Service connection for a psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

